Citation Nr: 9912911	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  93-08 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel





INTRODUCTION

The veteran had active service from October 1947 to October 
1951.  This appeal arises from a March 1993 rating decision 
of the Columbia, South Carolina, Regional Office (RO).  In 
this decision, the RO denied service connection for post-
traumatic stress disorder (PTSD).  The veteran appealed this 
determination.  This case was remanded by the Board in 
February 1998 for further development of the medical 
evidence.  The case has now returned for final appellate 
consideration.

This appeal also arises from the RO's September 1998 rating 
decision that denied service connection for tinnitus.  The 
veteran has appealed this determination.

The veteran appealed the RO's decision of April 1992 that 
denied service connection for bilateral hearing loss.  This 
issued was remanded by the Board in February 1995 and again 
in February 1998 for development of the medical evidence.  By 
rating decision of August 1998, the RO awarded service 
connection for bilateral hearing loss.  It is the 
determination of the undersigned that the August 1998 
decision was a full grant of the benefit sought on appeal 
regarding the veteran's bilateral hearing loss.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, this 
issue is no longer in appellate status.

In a substantive appeal (VA Form 9) of April 1995, the 
veteran requested a hearing before the Board.  However, the 
veteran withdrew this request in a written statement received 
in November 1995.


FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy.

2.  The veteran's claim of entitlement to service connection 
for PTSD or tinnitus is not supported by cognizable evidence 
demonstrating that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The veteran has not submitted well-grounded claims for 
service connection for PTSD or tinnitus.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background.

The National Personnel Records Center (NPRC) notified the RO 
in February 1992 that the veteran's service medical records 
could not be located.  It was presumed that they had been 
destroyed in a fire at the NPRC in 1973.  However, the NPRC 
did forward daily sick reports and morning reports from the 
veteran's military unit.  These records noted that the 
veteran had sustained fractures to his right tibia and fibula 
and a right ankle sprain in March 1949.  He was hospitalized 
for this injury and returned to duty in July 1949.  The 
veteran's Department of Defense (DD) Form 214 noted that he 
had served with a heavy mortar company and had been awarded 
the Combat Infantry Badge, the Korean Service Medal with 
three Bronze Service Stars, and an Occupation Medal.  Thus 
the evidence does establish that the veteran engaged in 
combat with the enemy.

On an undated request for information form, the veteran 
claimed that he had served in combat in Korea with the 3rd 
Division, 15th Regiment, Heavy Motor Company from 1950 to 
1951.

On a VA Form 9 received in May 1992, the veteran claimed that 
he had been a gunner on a 4.2 inch mortar while serving in 
Korea.  In July 1992, the veteran filed a claim for service 
connection for PTSD.  It was reported that he had been 
involved in extensive combat during the Korean War and had 
witnessed friendly, enemy, and non-combatant casualties.  He 
claimed that he currently suffered with PTSD that included 
symptoms of depression, isolation, anxiety, nightmares, sleep 
disturbances, and intrusive thoughts.  It was noted that the 
mere mention of combat in Korea caused the veteran to cry 
uncontrollably.  It was also alleged that "research" had 
shown that aging caused manifestations of previously latent 
symptoms of PTSD.  

A VA audio examination was provided to the veteran in August 
1992.  He reported being exposed to mortar fire while in the 
military.  The veteran denied experiencing tinnitus.  The 
diagnosis was bilateral, mild to moderately severe, 
sensorineural hearing loss.

The veteran was given an RO hearing on appeal in July 1992 in 
connection with an issue not currently before the Board.  He 
asserted that he had served in combat during the Korean War 
for 13 months.  The veteran claimed that while in Korea he 
had been assigned to a mortar company that fired missions in 
close support of infantry.  He alleged that he was not given 
any type of ear protection while conducting these duties.  
The veteran claimed that his mortar company's fire missions 
could last up to four hours at a time.  After a fire mission, 
he alleged that his "hearing would ring" for hours.  The 
veteran acknowledged that he had never sought treatment of 
his hearing problems.  

In a written statement submitted in December 1992, the 
veteran related his combat stressors.  He claimed that in 
December 1950 his mortar company had been assigned to cover 
the retreat of the U. S. Army out of Wonsan Harbor in North 
Korea.  The veteran recounted that their superiors had told 
his unit that they would be picked up before the Americans 
left the harbor.  The next day his unit was still in its 
position when the facilities at the harbor were blown up.  
They left their position on their own and arrived at the 
harbor to find it already abandoned.  His unit was left 
ashore for approximately two days before they were able to 
convince a Japanese barge to take them to the U. S. Navy 
ships still anchored in the harbor.  The veteran acknowledged 
that he had not been treated for PTSD because these memories 
were too painful to talk about.  

The veteran was afforded a VA psychiatric examination in 
February 1993 by a board of two psychiatrists.  He complained 
that he became quite emotional whenever he talked about his 
war experiences.  However, he denied having ongoing emotional 
problems since his separation from the military.  He also 
denied ever seeking psychiatric treatment.  The veteran noted 
that he had been able to stay employed for 43 years after 
leaving the military and had risen to a supervisor's role.  
He reported that he had always gotten along with his family 
and other people.  The veteran claimed that he was social and 
outgoing and had participated in social activities.  The 
examiners noted that the veteran's main symptoms included 
difficulty maintaining his composure when talking about his 
experiences in Korea and his displeasure that other people 
were getting compensated unfairly because of their military 
service.  The veteran also asserted that he avoided 
discussions and other stimuli that would remind him of his 
war experiences.  The examiners opined that they did not feel 
that the severity of the veteran's symptoms met the criteria 
for PTSD, specifically they did not feel that there were 
symptoms that interfered with the veteran's work or social 
life on a daily basis.  No psychiatric diagnosis was given.  

By rating decision of March 1993, the RO denied the veteran's 
claim for service connection for PTSD.  It was determined 
that service connection was not warranted, as the veteran had 
not received a diagnosis for PTSD.  In his substantive appeal 
received in April 1995, the veteran claimed that he suffered 
with frequent intrusive thoughts, depression, and had a hard 
time dealing with what happened.  He claimed that these 
symptoms had been treated by VA Medical Centers in Columbia, 
South Carolina, and Augusta, Georgia.  In a letter issued in 
October 1995, the veteran was requested to complete the 
appropriate release form so that his private medical records 
could be obtained by the VA.  He was informed that his 
failure to comply with this request could result in an 
adverse decision regarding his claims.  The veteran responded 
later that same month that the private physician who had seen 
him in 1951 was now deceased and he could not obtain any 
specific address for his practice.  

The Board remanded this case in February 1998.  The RO was 
instructed to obtain the veteran's VA treatment records and 
inquire if the veteran had received any treatment from 
private sources.  It was also noted that the RO should obtain 
another VA psychiatric examination only if the developed 
evidence indicated that such an examination was needed.  In 
mid-March 1998, the RO issued a letter to the veteran and 
requested that he submit the names and addresses of all 
healthcare providers, to include the VA, from whom he had 
received treatment for his claimed PTSD.  He was asked to 
indicate the dates of treatment and to submit such 
information within 60 days.  No response regarding this 
letter was received from the veteran.  

In July 1998, the veteran was given another VA audio 
examination.  He claimed that he occasionally had a 
"little" tinnitus in one ear.  The veteran asserted that it 
sounded like an air whistle and he heard it mostly at night.  
It was noted by the examiner that the veteran was not 
bothered by tinnitus and it did not affect him.  The 
diagnosis was bilateral, mild to severe sensorineural hearing 
loss; tinnitus was not diagnosed.  It was opined by the 
examiner that it was more likely than not that hearing loss 
was the result of the veteran's noise trauma during his 
military service.  

By rating decision of August 1998, the RO again denied 
service connection for PTSD.  It was determined by the RO 
that there was no evidence of record to indicate that the 
veteran currently had PTSD.  The veteran was informed of this 
decision in a supplemental statement of the case (SSOC) 
issued that same month.  In late August 1998, the veteran 
filed a claim for service connection for tinnitus.  This 
claim was denied in a rating decision of September 1998.  The 
RO found that there was no diagnosis of persistent tinnitus.  
The veteran was notified of this decision in a statement of 
the case (SOC) issued in late September 1998.  In a 
substantive appeal (VA Form 9) received in October 1998, the 
veteran argued that the VA examination of July 1998 had 
established an etiological link between his current tinnitus 
and his military service.  

A brief was submitted directly to the Board in January 1999 
by the veteran's representative.  It was argued that the 
provisions of 38 U.S.C.A. § 1154(b) mandate that the 
veteran's noise trauma from Korea must be presumed and that 
his claimed tinnitus therefore warranted service connection.  
Regarding the veteran's claim for service connection for 
PTSD, the representative argued that the RO had failed to 
comply with the Board's remand instructions issued in 
February 1998.  It was contended that the Board had 
instructed the RO to apply the provisions of 38 U.S.C.A. 
§ 1154(b) to this claim and that this had not occurred.  It 
was also argued that the RO had failed to follow the Board's 
instructions on obtaining the veteran's VA and private 
treatment records.  The veteran's representative argued that 
regulatory changes effective from November 7, 1996, provided 
that subsequent to that date the VA was to evaluate 
psychiatric disorders under the provisions of a new edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) 
(hereafter referred to as DSM-IV).  It was contended that the 
U. S. Court of Appeals for Veterans Claims (formerly known as 
the U. S. Court of Veterans Appeals) (hereafter referred to 
as the Court) decision in Cohen v. Brown, 10 Vet. App. 128 
(1997), required that the veteran's claim for PTSD be 
evaluated under the new criteria found in DSM-IV.  Therefore, 
it was argued, the holding found in Karnas v. Derwinski, 1 
Vet. App. 308 (1991), required that the claim for service 
connection for PTSD be remanded to the RO for another VA 
psychiatric examination under the new criteria.

In March 1999 the administrative staff of the Board directly 
contacted the VA medical facilities mentioned by the veteran 
and located in Columbia, South Carolina, and Augusta, 
Georgia.  The Board was informed that neither of these 
facilities had any treatment records on file regarding the 
veteran.  


II.  Applicable Criteria.

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  An organic 
disease of the nervous system will be recognized as service 
connected, although not otherwise established as incurred in 
service, if manifested to a degree of 10 percent or more 
within one year of separation from active service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (1998).  

A claimant for benefits under a law administered by the 
Secretary of the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  Thus, the 
threshold question to be answered is whether the veteran has 
presented a well-grounded claim; that is, a claim which is 
plausible.  If he has not presented a well-grounded claim, 
his appeal must fail.  There is no duty to assist him further 
in the development of his claim, as any such additional 
development would be futile.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a) (West 
1991).  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  To 
be well grounded, a claim must be accompanied by supportive 
evidence, and such evidence must justify a belief by a fair 
and impartial individual that the claim is plausible.  Where 
the determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well-grounded claim requirement of 38 U.S.C.A. 
§ 5107(a) (West 1991).  Lathan v. Brown, 7 Vet. App.  359 
(1995).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  Under 38 C.F.R. § 3.303(b) (1998), a 
well-grounded claim exists if competent evidence of 
continuity of symptomatology is of record (lay or medical 
evidence) and a nexus (lay or medical evidence) is 
established between the post-service symptoms and a current 
disability.  Savage v. Gober, 10 Vet. App. 488 (1997).

In the case of a veteran who was engaged in combat with the 
enemy forces during a period of war, the VA shall accept as 
sufficient proof of service connection such satisfactory lay 
or other evidence of service incurrence if consistent with 
the circumstances, conditions, of hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence.  38 U.S.C.A. § 1154(b) (West 1991); 38 
C.F.R. § 3.304(d) (1998).  Service connection of such a 
disease or injury may be rebutted by clear and convincing 
evidence to the contrary.  

In Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996), 
the United States Court of Appeals articulated a three-step 
sequential analysis to be performed when a combat veteran 
seeks benefits under the method of proof provided by 38 
U.S.C.A. § 1154(b).  Initially VA must determine whether the 
veteran proffered "satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or 
disease."  If a veteran produces credible evidence that 
would allow a reasonable fact finder to conclude that the 
alleged injury or disease was incurred in service, then the 
veteran has produced "satisfactory evidence" to satisfy the 
first step under the statute.  This determination requires 
the credibility of the veteran's evidence to be judged 
standing alone and not weighed against contrary evidence.  

Further, regulations provide that service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  38 C.F.R. § 3.304 (f).  


III.  Analysis.

The Court ruled in O'Hare v. Derwinski, 1 Vet. App. 365 
(1991), that when a veteran's military records have been 
destroyed through no fault of his own, the VA has a 
heightened duty to explain the reasons for a decision denying 
service connection of a claimed disability.  Such an 
explanation is provided below.

The veteran's representative has argued that the RO has not 
complied with the Board's remand instruction of February 
1998.  See Stegall v. West, 11 Vet. App. 268 (1998).  It is 
determined by the undersigned that this is not the case.  The 
RO did attempt to obtain the veteran's VA and private records 
of medical treatment relating to the claimed disorders and 
was unsuccessful, in part due to the veteran's failure to 
assist VA in providing the requisite information to locate 
such records.  Previous RO letters and the Board's analysis 
in its remand of February 1998 clearly informed the veteran 
of the importance of this information to his claims.  In an 
effort to avoid an unnecessary remand and further delay 
adjudication of this case, the Board directly contacted the 
facilities mentioned by the veteran to ascertain whether 
either had any treatment records pertaining to him.  The 
response was negative.  Thus, all records within the VA's 
control have been incorporated into the claims file; the 
veteran has failed to identify any pertinent private 
treatment records of his claimed tinnitus or PTSD.  

As noted above, the veteran did serve in combat.  That he was 
exposed to stressful situations capable of provoking PTSD and 
loud noises which could lead to tinnitus is not questioned.  
However, he has not met the first prong of the Caluza test, 
that is, providing competent evidence of a current 
disability.  A review of the evidence of record indicates 
that the veteran has not been diagnosed with persistent 
tinnitus or PTSD.  

The board of two VA psychiatric examiners in February 1993 
found that the veteran's claimed symptoms did not meet the 
criteria for PTSD.  The VA examiner of July 1998 noted the 
veteran's complaint of occasional tinnitus, but clearly did 
not diagnose this symptom as a chronic disorder.  In fact, 
the previous VA audio examination report of August 1992 noted 
that the veteran had specifically denied having tinnitus.  
(The veteran has not asserted that these symptoms have 
continuously bothered him since his military service.)  The 
objective opinion of July 1998 linked the veteran's hearing 
loss to his military service, but failed to discuss his 
claimed tinnitus.  The assertion in October 1998 that it is 
medically established that sensorineural hearing loss was co-
existent with or led to tinnitus was not accompanied by 
competent medical evidence.  The veteran himself is not shown 
to be a trained medical professional and his opinions as to 
the existence of disability, its diagnosis and causation are 
not entitled to any probative weight.  It is the province of 
medically trained professionals to enter such conclusions.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

Regarding the veteran's claimed PTSD, his representative 
argued in January 1999 that this issue should be remanded for 
another VA psychiatric examination on the basis of the 
Court's holding in Cohen v. Brown, 10 Vet. App. 128 (1997).  
It is determined by the undersigned that such a remand is not 
warranted.  The Cohen decision dealt primarily with how a VA 
adjudicator reviews a diagnosis of PTSD, not on what basis an 
examiner will determine such a diagnosis.  Id. at 140.  It 
was held that a grant of service connection for PTSD required 
the presence of three elements-the first being that there be 
a current and clear medical diagnosis of PTSD and the third 
being that there be medical opinion establishing a nexus 
between current symptomatology and the claimed in-service 
stressor.  It was further determined by the Court that 
changes in DSM-IV versus previous editions of this text 
indicated that the standards in determining a valid stressor 
for PTSD had gone from an objective basis to a subjective 
basis.  This change does not apply to the current case as the 
examiners of February 1993 found that the veteran's symptoms 
did not meet the criteria for PTSD.  The issue of a 
sufficient stressor was never reached.  Indeed in this case, 
the veteran's exposure to stressors is conceded, inasmuch as 
he had combat service.  Based on this analysis, the 
undersigned finds that the further development requested by 
the representative is not warranted.  

Under the circumstances, since the veteran has failed to 
present evidence of a current diagnosis of PTSD or tinnitus, 
his claims have not satisfied the first prong of either the 
Caluza or Savage test for a well-grounded claim.  In the 
absence of well-grounded claims, there is no duty to assist 
the veteran further in the development of these claims.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  If a claim is not 
well-grounded, the Board does not have jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet. App. 14 (1993).  Thus, 
the claims for service connection for PTSD and tinnitus are 
denied.


ORDER

Evidence of well-grounded claims not having been submitted 
with respect to the issues of service connection for PTSD and 
tinnitus, these appeals are denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 


